Citation Nr: 1222052	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to include multiple skin melanomas and actinic keratosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss, tinnitus, and a skin disorder.

VA's duty to assist includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds the duty to assist has not been met.  

Exposure to noise in service is conceded as the Veteran was in combat and he received the Purple Heart.  Normal hearing ranges from 0 to 20 dB in all frequencies, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board notes that service treatment records reveal the Veteran entered into service with "subnormal hearing," with elevated threshold levels in the left ear from 3000 - 6000 Hertz (Hz) and elevated levels in the right ear at 6000 Hz.  See March 1965 entrance examination.  The Veteran's discharge examination from June 1967 also noted a degree of hearing loss, with elevated threshold levels in the right and left ear at 4000 Hz, bilaterally.  See June 1967 discharge examination.  As the Veteran's hearing loss was noted to pre-exist service, the Board finds a remand is necessary to obtain an addendum opinion to determine if the Veteran's time in service aggravated his hearing loss.  Additionally, an opinion is needed regarding whether the Veteran's hearing loss may have aggravated his tinnitus.  

Additionally, the Veteran has not yet been afforded a VA examination for his claimed skin disorders.  Service records indicate the Veteran was exposed to herbicides during service.  The Board notes that private medical records indicate the Veteran has been diagnosed with multiple skin disorders, including basal cell carcinomas, solar keratosis, squamous cell carcinomas, seborrheic keratosis, and melanomas.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion as to the nature and etiology of his skin disorders.

Finally, all updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA or private treatment records and associate them with the claims file.

2.  After any additional records have been located, obtain an addendum opinion to the December 2007 VA examination.  If deemed necessary, afford the Veteran a VA examination for his bilateral hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to the progression and treatment of his claimed disorders.  

The examiner is requested to review all pertinent records associated with the claims file. 

For hearing loss, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hearing loss was permanently worsened beyond the natural progression of the disorder as a result of service.

For tinnitus, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's tinnitus is proximately due to OR aggravated by his hearing loss, or is causally or etiologically related to service, to include noise exposure during service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Afford the Veteran a VA examination for his skin.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to the progression and treatment of his claimed disorder.  

The examiner is requested to diagnose all current skin disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related to service, to include exposure to sun and/or herbicides.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


